Opinion by
Judge Peters:
This case originated in the county court and after appellee had succeeded in that court appellants prosecuted an appeal to the circuit court, and on motion of appellee that court dismissed the appeal,, and appellants have brought the case to this court.
In Helm, etc., v. Short, etc., 7 Bush 623, this court held that in appeals in road cases.from a judgment of a county to the circuit court, the case does not stand on the docket, nor is it to- be tried as on original action, nor as if no judgment had been rendered. Appeals in such-cases occupy the attitude in circuit courts that appeals from judgments of circuit courts admitting to record or rejecting a will, occupy in the court of appeals. Both law and- fact may be tried by the circuit court, but it can not hear and determine any fact which is not certified from the county court. And as there was no bill of evidence certified by the county court to the circuit court in this case the appeal was properly dismissed by that court.
Wherefore the judgment is affirmed.
-, for appellee.